                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DONETTE N. NEWBERT,

             Plaintiff,                                No. 20-11696

v.                                                     Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
________________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
       JUDGE’S MARCH 3, 2021 REPORT AND RECOMMENDATION [19]

I.    Background

      Plaintiff filed this action seeking review of the Commissioner of Social Security’s

decision denying her application for disability insurance benefits. The Court referred the

matter to Magistrate Judge Patricia T. Morris, who recommends denying Plaintiff’s motion

for summary judgment, granting Defendant’s motion for summary judgment, and affirming

the Commissioner’s decision. (ECF No. 19.) Plaintiff makes two objections to the

Magistrate Judge’s report and recommendation, (ECF No. 20), and Defendant has

responded to those objections, (ECF No. 21). Having conducted a de novo review of the

parts of the Magistrate Judge’s report to which specific objections have been filed, the

Court OVERRULES Plaintiff’s objections and ACCEPTS and ADOPTS the report and

recommendation.      Accordingly, the Court DENIES Plaintiff’s motion for summary

judgment (ECF No. 14); GRANTS Defendant’s motion for summary judgment (ECF No.

16); and AFFIRMS the decision of the Commissioner pursuant to 42 U.S.C. § 405(g).
                                           1
II.   Standard of Review

       A.     De Novo Review of Objections

       Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.

The district judge may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions.” See also

28 U.S.C. § 636(b)(1).

       B.     Substantial Evidence Standard

       “This court must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standards or has made findings

of fact unsupported by substantial evidence in the record.” Walters v. Comm’r of Soc.

Sec., 127 F.3d 525, 528 (6th Cir. 1997) (citing 42 U.S.C. § 405(g)). Substantial evidence

is “‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y

of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). If the Commissioner’s

decision is supported by substantial evidence, it must be affirmed, even if the reviewing

court would decide the matter differently, see Kinsella v. Schweiker, 708 F.2d 1058, 1059

(6th Cir. 1983), and even if substantial evidence also supports another conclusion, Her v.

Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999). “The substantial evidence

standard presupposes that there is a ‘zone of choice’ within which the [Commissioner]

may proceed without interference from the courts.” Felisky v. Bowen, 35 F.3d 1027, 1035

(6th Cir. 1994) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)).
                                            2
III.   Analysis

       Plaintiff   makes   two    objections   to   the     Magistrate    Judge’s    report   and

recommendation. Defendant argues the objections improperly reassert previously raised

arguments and fail to demonstrate any error in the Magistrate Judge’s analysis.

       A.      Plaintiff’s First Objection

       Plaintiff first objects to the Magistrate Judge’s finding that the administrative law

judge (“ALJ”) properly accommodated for Plaintiff’s headaches in her residual functional

capacity (“RFC”). More specifically, Plaintiff appears to indicate there is an inconsistency

between the ALJ’s finding that Plaintiff has the severe impairment of psueodotumor

cerebri and the ultimate RFC determination. As the Magistrate Judge notes, however, a

finding of a severe impairment does not necessarily lead to a conclusion that a claimant

does not have the functional capacity to work. See ECF No. 19, PgID 1296 (citing Griffeth

v. Comm’r of Soc. Sec., 217 F. App’x 425, 429 (6th Cir. 2007)). And, here, the ALJ found

Plaintiff capable of performing sedentary work, which is the most restrictive of the

exertional levels, and imposed a number of additional limitations, including that she may

never work outdoors in bright sunshine or with bright or flickering lights. (ECF No. 12-2,

PgID 57.) The Magistrate Judge reviewed the record and found there was evidence that

Plaintiff obtained relief from her headaches with medications and treatments.                 The

Magistrate Judge also noted two places in the record that support the limitation placed on

Plaintiff’s ability to work in environments with certain lighting as a proper limitation for her

headaches. The Magistrate Judge therefore found that substantial evidence supports the

ALJ’s RFC determination.         The Court agrees.        Plaintiff’s first objection is therefore

overruled.
                                               3
       B.     Plaintiff’s Second Objection

       Plaintiff objects to the Magistrate Judge failing to note there is a conflict between

the opinion of the state agency medical consultant, Dr. Mika, and the ALJ’s RFC

determination. More specifically, she notes that Dr. Mika did not impose any limitations

with regard to fingering, while the ALJ found she could only finger frequently.          As

Defendant notes, however, this argument takes issue with the ALJ imposing a greater

limitation than the state agency physician found, and Plaintiff does not explain how she

was prejudiced by this finding. See Mosed v. Comm’r of Soc. Sec., No. 2:14-cv-14357,

2016 U.S. Dist. LEXIS 36981, at *20 (E.D. Mich. Jan. 22, 2016), accepted by 2016 U.S.

Dist. LEXIS 35898 (E.D. Mich. Mar. 21, 2016) (argument “the ALJ erred in assessing a

more restrictive RFC than that opined by the State agency consultants is curious and

unavailing”). Thus, Plaintiff’s second objection is overruled.

IV.    Conclusion

       For the foregoing reasons, the Court OVERRULES Plaintiff’s objections and

ACCEPTS AND ADOPTS the Magistrate Judge’s report and recommendation. The Court

therefore DENIES Plaintiff’s motion for summary judgment (ECF No. 14); GRANTS

Defendant’s motion for summary judgment (ECF No. 16); and AFFIRMS the decision of

the Commissioner of Social Security pursuant to § 405(g).

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: May 25, 2021


                                            4
I hereby certify that a copy of the foregoing document was served upon counsel of
record on May 25, 2021, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager




                                        5
